











    


























FIRST COMMONWEALTH FINANCIAL CORPORATION
NON-QUALIFIED DEFERRED COMPENSATION PLAN












As Amended and Restated








Effective as of December 18, 2017




    

--------------------------------------------------------------------------------






THIS PLAN, is amended and restated as of the 18th day of December, 2017.


WITNESSETH


RECITALS


The First Commonwealth Financial Corporation Supplemental Executive Retirement
Plan (the “Plan”) was originally adopted as of January 1, 1998, by First
Commonwealth Financial Corporation, a bank holding company organized and
existing under the laws of the Commonwealth of Pennsylvania (the “Employer”) for
certain Executive Employees (as defined herein) of the Employer. Effective
January 1, 2012, the name of the Plan was changed to the First Commonwealth
Financial Corporation Nonqualified Deferred Compensation Plan. The Plan is a
nonqualified deferred compensation plan subject, since January 1, 2005, to the
requirements of Section 409A of the Internal Revenue Code (“Code”).


WHEREAS, pursuant to the authority reserved in Section 11.1 of the Plan, the
Plan has been amended from time to time to incorporate changes that have been
deemed appropriate; and


WHEREAS, the Plan was most recently amended and restated effective as of January
1, 2012; and


WHEREAS, the Plan was amended, effective as of October 22, 2012 and again
effective as of October 16, 2014, in certain respects and there are certain
other changes that have been approved to be made to the Plan effective as of
December 18, 2017, or as otherwise set forth herein, which have resulted in the
decision to amend and restate the Plan as of that date or as otherwise set forth
herein; and


WHEREAS, the Plan as amended and restated in 2012 contained certain amounts that
had been contributed prior to January 1, 2005 (and earnings thereon), which were
“grand-fathered” and were not subject to Section 409A; and


WHEREAS, as of the date of this amendment and restatement, the grandfathered
amounts have been distributed, in accordance with the prior terms of the Plan
and the Plan participants deferral elections so that the grandfathered
provisions have been eliminated in this restatement.


Accordingly, the Plan, as amended and restated, is hereby adopted.




    

--------------------------------------------------------------------------------






TABLE OF CONTENTS


ARTICLE I - DEFINITIONS1
ARTICLE II - INTRODUCTION AND PURPOSE6
2.1 Introduction6
2.2 Purpose7
ARTICLE III - PARTICIPATION8
3.1 Participation8
3.2 Termination Of Employment8
3.3 Termination Of Active Participation While Employed8
ARTICLE IV - CONTRIBUTIONS AND ALLOCATIONS8
4.1 Elective Contributions8
4.2 Non-Elective Contributions10
4.3 Termination of Employment During Year10
ARTICLE V - VESTING10
5.1 Vesting in Elective Contributions10
5.2 Vesting in Non-Elective Contributions10
ARTICLE VI - INVESTMENTS AND VALUATIONS10
6.1 Investment of Participant’s Aggregate Account10
6.2 Adjustment for Investment Earnings11
6.3 Valuation of the Investment Funds11
6.4 Right to Change Procedures11
6.5 Statement of Accounts11
ARTICLE VII - DETERMINATION AND DISTRIBUTION OF BENEFITS12
7.1 Distribution Events12
7.2 Distribution Forms for Executive Employees who were Plan Participants before
January 1, 2012    13
7.2A Distribution Form for Executive Employees who become Plan Participants on
or after January 1, 2012 and prior to January 1, 2018    15
7.2B Distribution Form for all Executive Employees for Elective Contributions
and Non-
Elective Contributions, if any, Made on or after January 1, 2015 and Prior to
January 1, 2018:    15
7.2C Distribution Form for all Executive Employees Elective Contributions and
Non-    
Elective Contributions, if any, made on or after January 1, 2018:    15
7.3 Distribution Timing16
7.4 Distribution Elections for Elective Contributions and Non-Elective
Contributions (for
Plan Years for which Executive Employees are Permitted to Make Distrubution
Elections)     16
7.5 Post-December 31, 2007 Installment Payments Considered Separate Payments16
7.6 Making of Distribution17
7.7 Distribution on Termination of Employment Attributable to Aggregate Account
Attributable to Post-2004 Deferrals    17
ARTICLE VIII - BENEFICIARIES; PARTICIPANT DATA17
8.1 Beneficiary Designations17
8.2 Communications17
ARTICLE IX - ADMINISTRATION18
9.1 Powers and Responsibilities of Administrator18
9.2 Plan Sponsor18
9.3 Powers and Responsibilities of Committee18


    

--------------------------------------------------------------------------------





9.4 Claims Procedure18
9.5 Section 409A Compliance19
ARTICLE X - TRUST FUND20
10.1 Establishment of Trust20
10.2 Right of Assignment and Transfer of Interest20
10.3 Unfunded Nature of Plan20
ARTICLE XI - AMENDMENT AND TERMINATION20
11.1 Amendment20
11.2 Termination of Plan20
ARTICLE XII - MISCELLANEOUS22
12.1 Limitation of Rights22
12.2 Headings22
12.3 Gender and Number22
12.4 Governing Law22










    

--------------------------------------------------------------------------------






ARTICLE I - DEFINITIONS


As used in this Plan, the following words and phrases shall have the meaning
forth below, unless a different meaning is clearly required by the context:


1.1
"Act" means the Employee Retirement Income Security Act of 1974 (P.L. 93‑406, 29
USC § 1001 et seq), as the same maybe amended from time to time.



1.2
“Active Participant” means a Participant who is an Executive Employee who has
elected to participate in the Plan by completing a Salary Deferral Agreement, or
commencing with the 2018 Plan Year, a Deferral Agreement.



1.3
“Administrator” means the Employer.



1.4
"Aggregate Account" means, with respect to each Participant, the value of all
accounts maintained on behalf of that Participant.



1.5
"Anniversary Date" means December 31 of each Plan Year.



1.6
“Base Compensation” shall mean that portion of a Participant’s Compensation
derived from his or her base salary.



1.7
"Beneficiary" means the person to whom, or the entity to which, a share of a
deceased Participant's interest in the Plan is payable.



1.8
"Board of Directors" means the Board of Directors of the Employer.



1.9
“Change in Control” shall be defined and interpreted in accordance with Code
Section 409A to mean the date any of the following occurs: (i) the acquisition,
other than from the Employer, by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act), of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of fifty percent (50%) or more of the then outstanding shares of common stock of
the Employer; (ii) a majority of the members who constitute the Board (the
“Incumbent Board”) cease within a 12-month period to constitute at least a
majority of the Board, provided that any individual becoming a director
subsequent to the effective date of this Plan, whose election, or nomination for
election by the Employer’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board will be considered
as though such individual were a member of the Incumbent Board; or (iii)
consummation of a reorganization, merger, consolidation, sale or other
disposition of all or substantially all of the assets of the Employer (a
“Business Combination”), in each case, with respect to which all or
substantially all of the individuals and entities who were the beneficial owners
of outstanding shares of the Employer’s common stock immediately prior to such
Business Combination do not, following such Business Combination, beneficially
own, directly or indirectly, more than fifty-percent (50%) of the then
outstanding shares of common stock of the corporation resulting from such
Business Combination (including, without limitation, a corporation which as a
result of such transaction owns the Employer or all or substantially all of the
Employer’s assets either directly or through one or more subsidiaries). With
respect to a Participant who is an Executive Employee of a subsidiary or
affiliate of the Employer, the term “Change in



1

--------------------------------------------------------------------------------





Control” shall also be interpreted to include the occurrence of an event set
forth in sub-section (i) or (iii) hereof that occurs with respect to such
subsidiary or affiliate.


Notwithstanding any other provision herein to the contrary, (i) the placement of
the Employer into receivership or conservatorship by the Federal Deposit
Insurance Corporation ("FDIC") or a state or federal banking regulatory agency
with jurisdiction over any of the Employer, (ii) the acquisition of
fifty-percent (50%) or more of any of the Employer’s assets or assumption of
fifty-percent (50%) or more of the Employer’s deposit liabilities in an
FDIC-assisted transaction, and (iii) a change in the Employer’s board of
directors at the direction of a state or federal banking regulatory authority
having jurisdiction over the Employer, will not constitute a Change in Control.
To the extent any provision of this definition violates the requirements of Code
Section 409A, the requirements of Code Section 409A shall control.


1.10
"Committee" means the Compensation and Human Resources Committee of the Board of
Directors of the Employer, as the same shall from time to time be constituted.



1.11
“Compensation” on or after April 9, 2009 and prior to January 1, 2018, with
respect to any Participant, means such Participant’s Base Compensation paid to
him during the Plan Year excluding overtime pay, bonuses, commissions and
incentive pay, income realized on or after January 1, 2012 from becoming vested
in restricted stock awards, any non-qualified deferred compensation, income from
exercise of stock options, separation pay, early retirement pay, any
reimbursement or other expense allowances and other taxable fringe benefits. On
or after January 1, 2018, “Compensation” shall include Incentive Compensation
paid under an applicable annual cash incentive plan as determined by the
Employer from time to time.



1.12
"Code" means the Internal Revenue Code of 1986 (26 USC), as amended from time to
time.



1.13
“Deferral Agreement” shall mean for Elective Contributions on or after January
1, 2018, an agreement or agreements on which an applicable Participant shall be
entitled to defer Base Compensation and/or Incentive Compensation that is earned
for the applicable Plan Year.



1.14
"Deferred Compensation" means, prior to January 1, 2018, that portion of a
Participant's Base Compensation which he/she would have been entitled to receive
in cash during a calendar year but for a Salary Reduction Agreement between such
Participant and the Employer. For Plan Years commencing on and after January 1,
2018, “Deferred Compensation” also includes that portion of a Participant’s
Compensation that he/she would have earned for the calendar year under an
applicable annual cash incentive plan (i.e., “Incentive Compensation”) that
would have been paid to the Participant within the first two and one-half months
after the end of such Plan Year but for a Deferral Agreement between such
Participant and the Employer.



1.15
“Distribution Event” means any event set forth in Section 7.1 hereof pursuant to
which a Participant is entitled to a distribution of his/her Aggregate Account.



1.16
“Early Retirement Age” means age 55.



2

--------------------------------------------------------------------------------







1.17
"Effective Date" of this amendment and restatement means, unless otherwise set
forth herein, December 18, 2017. The original effective date of the Plan was
January 1, 1998.



1.18
"Elective Contribution" means the Employer's contributions to this Plan that are
made pursuant to the Participant's deferral election in accordance with Section
4.1 hereof.



1.19
"Employee" means any person employed by the Employer or of any subsidiaries or
affiliates of which the Employer shall own a fifty percent (50%) or greater
capital interest, but shall not include consultants, directors who are not also
employed by the Employer and other persons not employed by the Employer.



1.20
"Employer" means First Commonwealth Financial Corporation, a bank holding
company, and any successor or successors thereto.



1.21
"Executive Employee" means an Employee who is a member of the Employer's select
group of management or highly compensated employees within the meaning of
Section 201(2) of the Act (29 USC § 1051(2)). For these purposes, commencing
January 1, 2018, Employees who, in the immediately preceding Plan Year (i.e.,
the “look-back” year) were in the top seven percent (7%) of Employees as
determined by Base Compensation, and who are reasonably expected to remain in
such group during the current Plan Year, shall be considered a member of the
“Employer’s select group of management or highly compensated employees.”



1.22
"Fiduciary" means any person who, or entity which, (a) exercises any
discretionary authority or discretionary control respecting management of the
Plan or exercises any authority or control respecting management or disposition
of its assets, (b) renders investment advice for a fee or other compensation,
direct or indirect, with respect to any moneys or other property of the Plan or
has any authority or responsibility to do so, or (c) has any discretionary
authority or discretionary responsibility in the administration of the Plan,
including, but not limited to, the Trustee, the Employer and the Administrator.



1.23
"Former Participant" means a person who has once been a Participant hereunder
but who is no longer an Employee and whose Vested Aggregate Account has not yet
been fully distributed to him.



1.24
“Inactive Participant” means (i) an Employee with an Aggregate Account in the
Plan who no longer qualifies as an Executive Employee for purposes of making
Elective Contributions to the Plan, or (ii) an Executive Employee who has chosen
not to participate for the Plan Year but who continues to have an Aggregate
Account in the Plan.



1.25
“Incentive Compensation” means that portion of a Partcipant’s Compensation
attributable to amounts earned under an annual cash incentive plan maintained by
the Employer.



1.26
“Investment Funds” means the various investment funds established and maintained
under the Trust which shall be identical, (to the extent possible), or similar
to those maintained under the Basic 401(k) Plan. To the extent a stable value
fund is used as an investment option, the applicable rules under that fund for
transferring out of such investment option shall apply to all monies invested
therein.



3

--------------------------------------------------------------------------------







1.27
"Labor Regulations" means the regulations of the United States Department of
Labor (29 CFR), and as amended periodically.



1.28
"Non-Elective Contribution" means a contribution made by the Employer on behalf
of a Participant other than an Elective Contribution. As of the Effective Date
of this amendment and restatement, the Employer no longer contributes
Non-Elective Contributions to this Plan.



1.29
“Normal Retirement Age” means age 62.



1.30
"Participant" means any Executive Employee who participates in this Plan
(whether as an Active Participant or an Inactive Participant). A Participant may
be an Executive Employee of the Employer or of a subsidiary or affiliate of the
Employer.



1.31
"Participant's Elective Account" means the account established and maintained by
the Administrator for each Participant with respect to his interest in the Plan
resulting from his Elective Contributions.



1.32
"Participant's Non‑Elective Account" means the account established and
maintained by the Administrator for each Participant with respect to his
interest in the Plan resulting from his Non‑Elective Contributions.



1.33
"Plan" means the First Commonwealth Financial Corporation Non-Qualified Deferred
Compensation Plan as contained herein or as subsequently amended and/or
restated.



1.34
"Plan Compensation" for all Participants as of January 1, 2013 and for all
Executive Employees who become Participants on or after January 1, 2013, means a
Participant’s Compensation for calendar years of at least $110,000.
Notwithstanding the foregoing, Plan Compensation shall have no meaning after
December 31, 2017.



1.35
"Plan Year" shall be the calendar year.



1.36
“Retirement Plan Committee” means the Committee comprised of members of senior
management in the Company’s Human Resources and Finance Departments, as selected
from time to time by the Chief Executive Officer of the Company.



1.37
"Salary Reduction Agreement" means, with respect to Elective Contributions prior
to January 1, 2018, an agreement between a Participant and the Employer, or, if
applicable, with the subsidiary or affiliate employing the Participant, pursuant
to which such Participant's Base Compensation shall be reduced and he shall be
entitled to Deferred Compensation pursuant to Section 4.1 hereof.



1.38
“Separation from Service” means, to the extent that an amount under the Plan is
subject to Section 409A of the Code, a Participant’s termination of employment
with the Employer, other than by reason of death or Disability that qualifies as
a “separation from service” for purposes of Section 409A of the Code. A
Separation from Service will be deemed to occur where the Participant and the
Employer reasonably anticipate that the bona fide level of services the
Participant will perform (whether as an employee or as an independent



4

--------------------------------------------------------------------------------





contractor) will be permanently reduced to a level that is less than twenty
percent (20%) of the average level of bona fide services the Participant
performed during the immediately preceding 36 months (or the entire period the
Participant has provided services if the Participant has been providing services
for less than 36 months.) A Participant shall not be considered to have had a
Separation from Service as a result of a transfer from an affiliate or
subsidiary of the Employer to another affiliate or subsidiary of the Employer.


1.39
“Specified Date” means a specific calendar date selected by a Participant in a
Specified Date distribution election.



1.40
“Specified Employee” means a Participant who is a key employee as described in
Code Section 416(i)(I)(A) without regard to paragraph 5 thereof). A Participant
will not be considered a Specified Employee unless any stock of the Employer is
publicly traded on an established securities market or otherwise and the
Participant is a Specified Employee on the date of his/her termination of
employment. If a Participant is a Specified Employee at any time during the 12
months ending on the Specified Employee identification date, the Participant is
a Specified Employee for the twelve month period commencing on the Specified
Employee effective date. The Specified Employee identification date is December
31. The Specified Employee effective date is the April 1st following the
Specified Employee identification date. The Committee will determine whether the
Employer has publicly traded stock as of the date of the Participant’s
termination of employment.



1.41
“Total Disability” means (a) the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (b) the Participant
is determined to be totally disabled by the Social Security Administration, or
(c) the Participant is determined to be disable in accordance with the long term
disability program sponsored by the Employer. Evidence of Total Disability under
sub-section (a) hereof will be conclusively determined to exist if such
determination is made by the Social Security Administration or under the
Employer’s long term disability program.



1.42
"Treasury Regulation" means the income tax regulations as promulgated by the
Secretary of the Treasury or his delegate (26 CFR), and as amended periodically.



1.43
"Trust Agreement" means that certain Agreement and Declaration of Trust made and
entered into as of a given date with the Plan by and between the Employer, as
settlor, and the Trustee used for funding the benefits accrued hereunder, and
any amendments, substitutions or recodifications thereto.



1.44
"Trust Fund" means the assets held in trust by the Trustee from time to time
pursuant to the Trust Agreement.



1.45
"Trustee" means Fidelity Management Trust Company and any successor or
successors thereto.



1.46
“Unforeseeable Emergency” means a severe financial hardship resulting from an
illness or accident of the Participant or the Participant is dependent (as
defined in Section 152 of the Internal Revenue Code), loss of the Participant or
the Participant’s beneficiaries



5

--------------------------------------------------------------------------------





property due to casualty (including the need to rebuild a home following damage
to a home not otherwise covered by insurance); or other similar extraordinary or
unforeseeable circumstances arising as a result of events beyond the
Participant’s control. For example, the imminent foreclosure of or eviction from
the Participant or the Participant’s beneficiaries primary residence may
constitute an Unforeseeable Emergency. In addition, the need to pay for medical
expenses, including non-refundable deductibles, as well as for the costs of
prescription drug medication, may constitute an Unforeseeable Emergency.
Finally, the need to pay for the funeral expense of a spouse, or a dependent (as
defined in Section 152 of the Internal Revenue Code) may also constitute an
Unforeseeable Emergency. Whether the Participant or the Participant’s
beneficiary is faced with any Unforeseeable Emergency permitting a distribution
is to be determined based on the relevant facts and circumstances of each case,
but, in any case, a distribution on account of Unforeseeable Emergency may not
be made to the extent that such emergency is or may be relieved through
reimbursement of compensation from insurance or otherwise, by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
cause severe financial hardship, or by cessation of deferrals under the Plan.


Distributions because of an Unforeseeable Emergency must be limited to the
amount reasonable necessary to satisfy the emergency need (which may include
amounts necessary to pay any Federal, State, Local, or foreign income taxes or
penalties reasonably anticipated to result from the distribution).


Determination of amounts reasonably necessary to satisfy the emergency need must
take into account any additional compensation that is available because the Plan
provides for cancellation of a Base Compensation deferral election upon a
payment due to an Unforeseeable Emergency.


1.47
“Valuation Date” means each day during the year in which the New York Stock
Exchange is open for trading.



1.48
“Vested" means the non-forfeitable portion of any account maintained on behalf
of a Participant. As of the Effective Date of this amendment and restatement,
all amounts under the Plan are Vested. Accordingly, as of the Effective Date,
Vested Aggregate Account and Aggregate Account are used interchangeably.



1.49
“Year of Service” means any calendar year of employment with the Employer in
which an Executive Employee completes at least 1,000 Hours of Service.






ARTICLE II - INTRODUCTION AND PURPOSE



2.1    Introduction


This Plan was originally adopted as of January 1, 1998, and was amended and
restated initially as of January 1, 2003. The Plan was amended and restated as
of January 1, 2008 to comply with applicable provisions of Internal Revenue Code
409A, and was amended and restated again as of January 1, 2012, to incorporate
changes made as of April 9, 2009 and January 1, 2010, as well as certain other
changes that were initially effective as of January 1, 2012. This Plan is being
amended and restated again, effective December 31, 2017, to (i) incorporate
certain


6

--------------------------------------------------------------------------------





changes made since the last restatement, (ii) to eliminate the provisions
relating to amounts contributed prior to January 1, 2005 (the “grandfathered”
amounts), which have been distributed prior to this restatement; (iii) to
further clarify and refine certain terms required by Internal Revenue Code
Section 409A, (iv) to correct the Change in Control definition to bring it into
compliance with Internal Revenue Code Section 409A, (v) to add the ability to
make installment distribution elections again for deferrals made on or after
January 1, 2018, (vi) to allow participants to defer all or a portion of their
earned annual cash incentive plan awards to this Plan and (vii) for certain
other purposes.


The Plan continues to constitute "a plan which is unfunded and maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees" within the meaning
of Section 201(2) of the Act (29 USC § 1051(2)) and the Labor Regulations
applicable thereto. Accordingly, it shall be exempt from Parts 2 and 3 of Title
I of the Act and shall be subject to simplified reporting and disclosure under
Part 1 of Title I of the Act as provided by the applicable Labor Regulations.



2.2    Purpose


Prior to January 1, 2013, the purpose of this Plan was to restore some of the
equity to Participants as compared with other Employees that would otherwise be
lost under certain provisions of the Employer’s tax-qualified plans, such as:


a.    The maximum compensation restrictions contained at Section 401(a)(17) of
the Code.


b.    The Actual Deferral Percentage restrictions contained at Section
401(k)(3)(ii) of the Code.


c.    The Actual Contribution Percentage restrictions contained at Section
401(m)(2)(A) of the Code.


d.    The maximum contribution and forfeiture restrictions contained at Section
415 of the Code.
    
e.    The maximum salary reduction deferral restrictions contained at Section
402(g) of the Code.


Commencing January 1, 2013, Participants could defer on Base Compensation
without regard to tax-qualified plan limits above.


For Plan Years commencing on or after January 1, 2018, this Plan is intended to
permit eligible Participants to defer a portion of their Base Compensation and,
to the extent applicable, Incentive Compensation earned under such annual cash
incentive plan or plans as the Employer determines.






7

--------------------------------------------------------------------------------






ARTICLE III - PARTICIPATION


3.1    Participation


Prior to January 1, 2018, an Executive Employee will be eligible for
participation in the Plan if his/her total annual or annualized applicable Plan
Compensation for a calendar year is at least the amount specified in Section
1.34. For Plan Years commencing on or after January 1, 2018, all Executive
Employees shall be eligible for participation in the Plan in Plan Years for
which they satisfy the definition of Executive Employee.



3.2    Termination Of Employment


A Participant who ceases being an Employee shall cease being a Participant
hereunder and shall thereupon become a Former Participant. On or after January
1, 2018, if such a Former Participant shall thereafter again become an Executive
Employee, he or she shall again be eligible to become a Participant as of the
first day of the first Plan Year after again becoming an Executive Employee.



3.3    Termination Of Active Participation While Employed


A Participant who ceases being an Executive Employee shall cease being an Active
Participant at the end of the then Plan Year and shall thereafter be considered
an Inactive Participant. If such an Inactive Participant shall thereafter again
become an Executive Employee, he/she shall automatically be eligible to become
an Active Participant in the Plan as if the first day of the first Plan Year
after becoming an Executive Employee. Notwithstanding anything herein to the
contrary, if an Executive Employee no longer qualifies as an Executive Employee
during the course of a Plan Year for which the Employee has elected to make
deferrals (but remains the Employee of the Employer or an affiliate or
subsidiary), the Employee shall continue to be required to make Elective
Contributions for the remainder of such Plan Year.



ARTICLE IV - CONTRIBUTIONS AND ALLOCATIONS



4.1    Elective Contributions


(a)    Base Compensation Deferrals. Any Participant who is a Participant on the
first day of a Plan Year may enter into a Salary Reduction Agreement (or for
Plan Years after the Effective Date, a Deferral Agreement) with the Employer, or
if applicable, with the subsidiary or affiliate employing the Participant, but
in any event is not required to enter into such an agreement, pursuant to which
the Participant's Base Compensation shall be reduced by the percentage that such
Participant elects, not less than one percent (1 %) nor more than twenty-five
percent (25%), in whole integer percentages, such amount, along with a
Participant’s Incentive Compensation deferrals under Section 4.1(b) below, to
constitute the Participant's Deferred Compensation. For the purpose of assisting
the Employer and the Administrator in recording the amount of Deferred
Compensation, and for providing additional assurance to the Participant of
his/her rights thereto under certain circumstances, all as provided herein and
in the Trust Agreement, the Employer shall make an Elective Contribution on
behalf of each such Participant, equal to the Participant's elected Deferred
Compensation for the Plan Year, in the manner provided by the next sentence
hereto. The amount of such Elective Contribution attributable to Base
Compensation deferrals, as calculated at the beginning of each Plan Year, shall
be conveyed and transferred to the Trustee


8

--------------------------------------------------------------------------------





in as level an amount as possible over the number of paychecks in that Plan Year
to be held in trust for the benefit of the Participant, but subject in any event
to the interest of the creditors of the Employer under certain circumstances, as
provided in the Trust Agreement.


Any such election shall be made prior to the first day of the applicable Plan
Year and shall thereafter be irrevocable with respect to that Plan Year (except
in the case of an Unforseeable Emergency), but may be modified or revoked as it
pertains to any future Plan Year. The Employer, or if applicable, the subsidiary
or affiliate employing the Participant, shall thereupon cause the Participant's
Compensation to be reduced in an amount equal to his/her Deferred Compensation
for the Plan Year pursuant to such election, in as level an amount as possible
over the number of paychecks in that Plan Year.


Notwithstanding anything to the contrary above, if an Executive Employee becomes
initially eligible to participate during a Plan Year, he/she may elect to enter
into a Salary Reduction Agreement/Deferral Agreement with the Employer for that
initial Plan Year by reducing Compensation by any whole percentage necessary, if
applicable, to achieve a deferral equal to up to twenty-five percent (25%) of
Base Compensation for such Plan Year, provided such Salary Reduction Agreement
is effective no sooner than thirty (30) days after it is completed and returned
to the Employer and shall not be effective to defer any Base Compensation earned
prior to the effective date of such Salary Reduction Agreement. Such election
shall constitute the Participant’s Deferred Compensation for the initial Plan
Year and shall thereafter be irrevocable with respect to that Plan Year.


(b)    Incentive Compensation Deferrals. On or after the Plan Year commencing
January 1, 2018, any Participant who is a Participant in an annual cash
incentive plan from which the Employer permits Elective Contributions may enter
into a Deferral Agreement prior to the first day of the Plan Year with the
Employer, or if applicable, with the subsidiary or affiliate employing the
Participant, under which the Participant's Incentive Compensation earned for
such Plan Year may be reduced by the percentage that such Participant elects,
but not less than ten percent (10%) nor more than one hundred percent (100%), in
whole integer percentages, such amount, along with a Participant’s Base
Compensation deferrals under Section 4.1(a), to constitute the Participant's
Deferred Compensation. The Employer shall make an Elective Contribution on
behalf of each such Participant, equal to the Participant's elected Deferred
Compensation hereunder for the Plan Year, in the manner provided by the next
sentence hereto. The amount of such Elective Contribution attributable to
Incentive Compensation deferrals, as calculated at the time that the amount of
the Incentive Compensation would be determined to have been earned, shall be
conveyed and transferred to the Trustee on or no later than three (3) business
days after the Incentive Compensation that is not deferred is transferred to
participants in such annual cash incentive plan, but subject in any event to the
interest of the creditors of the Employer under certain circumstances, as
provided in the Trust Agreement.


Any election to defer shall be made prior to the first day of the applicable
Plan Year and shall thereafter be irrevocable with respect to that Plan Year
(except in the case of an Unforeseeable Emergency), but may be modified or
revoked as it pertains to any future Plan Year.




9

--------------------------------------------------------------------------------






4.2    Non-Elective Contributions


There shall be no Non-Elective Contributions made to the Plan by the Employer on
or after April 9, 2009, (or the pay period ending after, but which includes,
April 9, 2009).



4.3    Termination of Employment During Year


If a Participant shall terminate his employment during a Plan Year, all
contributions, Elective and Non-Elective, shall cease after the last paycheck
received by the Participant as a result of such termination of employment,
except to the extent set forth herein. If a Participant earns Incentive
Compensation for the year in which his or her employment terminates and the
Participant elected to defer a portion of his or her Incentive Compensation for
such Plan Year, then the applicable percentage of such Incentive Compensation
shall be deferred to the Plan on the date that it otherwise have been deferred.



ARTICLE V - VESTING



5.1
Vesting in Elective Contributions



A Participant is always 100% vested in the Participant’s Elective Contributions
and earnings thereon.



5.2
Vesting in Non-Elective Contributions



On or before April 9, 2009, the Employer made Non-Elective Contributions to the
Plan that were subject to a vesting schedule, based on a Participant’s Years of
Service. Commencing April 9, 2009, the Employer eliminated Non-Elective
Contributions to the Plan. All Non-Elective Contributions previously made to the
Plan are fully vested.



ARTICLE VI - INVESTMENTS AND VALUATIONS



6.1
Investment of Participant’s Aggregate Account



a.    All contributions and earnings therein which are held in a Participant’s
Elective Account or Non-Elective Account (which, in the aggregate, shall
constitute a Participant’s Aggregate Account) shall be invested in the
Investment Funds maintained under the Trust. The Participant shall have the
right to select the investment for his or her Aggregate Account, however, the
Trustee reserves the right, in its sole discretion, to override the
Participant’s investment election and invest the Participant’s Aggregate Account
as it deems best.


b.    Effective October 16, 2014, or as soon thereafter as reasonably
practicable, the Employer’s publicly traded common stock (“Employer Stock”)
shall be added as an investment option under the Plan and an investment in such
Employer Stock shall be deemed to be an investment in a separate Investment
Fund. In connection with the inclusion of this new Investment Fund, the
Retirement Plan Committee shall establish procedures to ensure that no
Participant who is deemed an “insider” under the laws and regulations of the
Securities Exchange Commission shall transact in such Employer Stock during any
black-out period established by the Employer. The Retirement Plan Committee
shall also


10

--------------------------------------------------------------------------------





establish rules and procedures to determine whether to permit Participants to
vote any Employer Stock allocated to such Participant’s account.



6.2
Adjustment for Investment Earnings



The amounts credited to a Participant’s Aggregate Account shall be credited or
debited with a proportionate share of any gains or losses resulting from the
Investment Funds from time to time in accordance with uniform procedures
established by the Retirement Plan Committee to reflect the values of an
investment equal to the proportionate share of the Participant’s Aggregate
Account balance in an Investment Fund. The Investment Funds available may be
added or eliminated from time to time by the Retirement Plan Committee, with the
approval of the Trustee; provided however, that the Retirement Plan Committee
may not retroactively eliminate any Investment Fund.


Notwithstanding anything to the contrary above, if a Participant does not make
an investment election, the Retirement Plan Committee will invest all of the
Participant’s Aggregate Account in a default investment fund, which shall be
selected by the Retirement Plan Committee. The initial default investment fund,
and any change in the default investment fund shall be communicated to
Participants from time to time by the Retirement Plan Committee by any
reasonable method (i.e., inclusion of the name of the default investment fund on
the website from which participants select their investment options shall be
deemed a reasonable method).



6.3
Valuation of the Investment Funds



The Investment Funds shall be valued daily. On each calendar quarter Valuation
Date as provided in Section 6.5, there shall be allocated to the Aggregate
Account of each Participant his proportionate share of the increase or decrease
in the fair market value of his Aggregate Account in each of the Investment
Funds. In addition, whenever an event requires a determination of the value of
the Participant’s Aggregate Account, the value shall be computed as of the
Valuation Date on the date of determination, subject to the provisions of
Section 6.2.



6.4
Right to Change Procedures



The Trustee reserves the right to change from time to time the procedures used
in valuing the Participant’s Aggregate Account or crediting (or debiting) these
Accounts if it determines, after due deliberation and upon the advice of counsel
and/or the current recordkeeper, that such an action is justified in that it
results in a more accurate reflection of the fair market value of assets. In the
event of a conflict between the provisions of this Article and such new
administrative procedures, those new administrative procedures shall prevail.



6.5
Statement of Accounts



As of the end of each calendar quarter Valuation Date (March 31, June 30,
September 30, and December 31) each Participant shall be furnished with a
statement setting forth the value of his Aggregate Account and the Vested
portion of his Aggregate Account.




11

--------------------------------------------------------------------------------






ARTICLE VII - DETERMINATION AND DISTRIBUTION OF BENEFITS


7.1    Distribution Events


The events which will cause a distribution to be made from the Plan include the
following:


a.    Termination of Employment. A distribution will be triggered upon a
Participant’s termination of employment for any reason for that portion of the
Vested Aggregate Account attributable to Plan participation from January 1, 2005
through December 31, 2007.


b.    The Later of Termination of Employment or Attainment of Normal Retirement
Age. A distribution will be triggered upon the later of a Participant’s (i)
termination of employment, or (ii) attainment of Normal Retirement Age for that
portion of the Vested Aggregate Account attributable to Plan participation after
December 31, 2007. Notwithstanding the foregoing, for Plan Years commencing
January 1, 2018 and thereafter, a Participant may alternatively elect for that
one or more Plan Year’s Elective Contributions plus earnings thereon be
distributed in accordance with Section 7.1.c or 7.1.h., in lieu of under this
Section.


c.    The Later of Termination of Employment or Attainment of Early Retirement
Age. For amounts deferred on or after January 1, 2018, a Participant may elect
in his/her Deferral Agreement for a Plan Year to receive the Elective
Contributions and earnings attributable to such Plan Year on the later of
termination of employment or Early Retirement Age.


d.    Total Disability. A distribution will be triggered if a Participant incurs
a Total Disability for that portion of his Vested Aggregate Account attributable
to Plan participation after December 31, 2007. In the case of the foregoing, a
Participant’s Total Disability will override any contrary deferral election made
by a Participant (including a Specified Date election) and the Participant’s
Vested Aggregate Account will be distributed at his/her Total Disability.


e.    Change in Control. A distribution will be triggered of a Participant’s
Aggregate Account if there is a Change in Control in stock ownership of the
Employer.


f.    Unforeseeable Emergency. A distribution will be triggered if a Participant
experiences an Unforeseeable Emergency that causes such Participant to request a
distribution for any reason. The distribution will be for that part of the
Vested Aggregate Account attributable to Plan participation after December 31,
2007. In order to request a distribution due to an Unforeseeable Emergency, the
Participant shall make such request to the Committee and shall provide such
documentation as reasonably requested by the Committee in support of such
request. For any Plan Year for which an Unforeseeable Emergency distribution is
requested by the Participant and granted by the Committee, the Participant’s
future Elective Contributions will be cancelled for the remainder of such Plan
Year.


Distributions that are because of an Unforeseeable Emergency will be limited to
the amount reasonably necessary to satisfy the emergency need (can include
amounts


12

--------------------------------------------------------------------------------





necessary to satisfy the emergency need, which may include amounts necessary to
pay any Federal, State, Local or foreign income taxes or penalties reasonably
anticipated to result from the distribution).


Determination of amounts reasonably necessary to satisfy the emergency need must
take into account any additional compensation that will be available since a
Base Compensation deferral election must be cancelled when a payment due to an
Unforeseeable Emergency is made.


g.    Death. Upon the death of a Participant, his/her designated
beneficiary(ies) will receive a distribution of the Aggregate Account (including
amounts subject to a Specified Date election) or the remaining balance of
his/her Aggregate Account under the Plan in one lump sum as soon as
administratively practical after the Participant’s death, but in no event later
than sixty (60) days following the Participant’s death.


h.    Distribution on Specified Date. For Elective Contributions for Plan Years
commencing on or after January 1, 2018, a Participant may elect in his/her
Deferral Agreement to receive that Plan Year’s deferrals and earnings thereon,
on a Specified Date. The payment of a Specified Date election shall be made on
such date (or within five (5) business days of such date). A Specified Date
election may only be made to request a distribution on a Specified Date
occurring prior to the Participant’s Normal Retirement Age.



7.2
Distribution Forms for Executive Employees who were Plan Participants before
January 1, 2012



Except to the extent set forth below in this Section 7.2 or in Sections 7.2B and
7.2C, for that portion of the Vested Aggregate Account attributable to
post-December 31, 2004 Plan participation, the forms of distribution available
include:


•    Lump sum, or


•
Installment payments from 2 to 10 years. An election to receive installment
payments shall be subject to the following:



i.    An election to receive installment payments must be made on a date that is
at least one year prior to when the Aggregate Account would otherwise be paid in
a lump sum.


ii.    The first installment shall be determined as of a Valuation Date
immediately preceding the commencement date of the first payment. Each
installment shall be calculated by making each payment a fraction of the
remaining Aggregate Account, the numerator of which is (1) and the denominator
(‘n”) of which is the remaining payments due.


iii.    Until all installments have been paid, the balance of the Vested portion
of the Participant’s Aggregate Account shall continue to be credited with
earnings (and losses) in accordance with Section 6.2 of Article VI.




13

--------------------------------------------------------------------------------





iv.    In the event of the death of a Participant or Former Participant prior to
his or her Aggregate Account being completely distributed, the remainder shall
be distributed to his Beneficiary as soon as practicable after his death in a
lump sum.


Any change to the elected form of distribution through December 31, 2008 will be
subject to the following rules:


v.    The change will not be effective until one year following the date the
completed and executed form is returned to the designated representative of the
Administrator.


vi.    The anti-acceleration rule under Code Section 409A will not apply. For
example, the elected form of distribution can be changed from installment
payments over a 4-year period to a lump sum payment.


vii.    The 5-year deferral rule under Code Section 409A will not apply. This
means that any change to a Participant’s elected form of distribution will not
have to be delayed for 5 years following the originally scheduled commencement
date.


viii.    The distribution will be delayed for 6 months following the
Participant’s termination of employment.


Any change to the elected form of distribution on or after January 1, 2009 will
be subject to the rules for “subsequent deferral elections” set forth below and
in Treasury Regulation 1.409A-2(b)(1):


ix.    The change will not be effective until at least one year following the
date the completed and executed form is returned to the designated
representation of the Administrator.


x.    The change in the elected form of distribution is subject to the
anti-acceleration rule of Code Section 409A. For example, a Participant who
elected installments over a 4-year period could not change to a lump sum payment
or installments over a 2-year period, except in accordance with the subsequent
deferral rules of Treasury Regulation Section 1.409A-2(b)(1).


xi.    Payments under the revised elected form of distribution (other than
payments due to death or Disability) will be delayed for 5 years beyond the
originally scheduled commencement date in accordance with the subsequent
deferral rules of Treasury Regulation Section 1.409A-2(b)(1). For example, if
Participant elected installment payments to be made over a 4-year period
beginning on his 62nd birthday and wanted to change to installment payments to
be made over a 10-year period, the 10-year installment payments would not begin
until the Participant’s 67th birthday.




14

--------------------------------------------------------------------------------






7.2A    Distribution Form for Executive Employees who become Plan Participants
on or after
January 1, 2012 and prior to January 1, 2018


Except to the extent set forth in Section 7.2C below, the distribution form for
the Aggregate Account for all Executive Employees who become Plan Participants
on or after January 1, 2012 shall be a lump sum.



7.2B
Distribution Form for all Executive Employees for Elective Contributions and
Non-Elective Contributions, if any, Made on or after January 1, 2015 and Prior
to January 1, 2018:



Notwithstanding anything to the contrary in any other Section of this Plan, all
amounts contributed to the Plan on or after January 1, 2015 and prior to January
1, 2018, whether by Elective Contribution or Non-Elective Contribution, if any,
shall be distributed in a lump sum.



7.2C    Distribution Form for all Executive Employees Elective Contributions and
Non-Elective     
Contributions, if any, made on or after January 1, 2018:


For that portion of the Vested Aggregate Account attributable to Elective
Contributions and Non-Elective Contributions, if any, made on or after January
1, 2018, the forms of distribution available include (each Participant who
defers both Base Compensation and Incentive Compensation is entitled to make a
separate distribution election each Plan Year for each type of Compensation
deferred):


•
Lump sum (which is the only distribution form for a Specified Date election), or



•
Installment payments from 2 to 10 years. An election to receive installment
payments shall be subject to the following:



i.    The first installment shall be determined as of a Valuation Date
immediately preceding the commencement date of the first payment. Each
installment shall be calculated by making each payment a fraction of the
remaining Aggregate Account, the numerator of which is (1) and the denominator
(‘n”) of which is the remaining payments due.


ii.    Until all installments have been paid, the balance of the Vested portion
of the Participant’s Aggregate Account shall continue to be credited with
earnings (and losses) in accordance with Section 6.2 of Article VI.


iii.    In the event of the death of a Participant or Former Participant prior
to the total Vested portion of his Participant’s Aggregate Account being
distributed to him, the remainder shall be distributed to his Beneficiary as
soon as practicable after his death in a lump sum.


iv.    Any subsequent change to the form of distribution will be made in
accordance with the rules set forth in Section 7.2.b.ix. through 7.2.b.xi. and
in accordance with the requirements of Code Section 409A.




15

--------------------------------------------------------------------------------






7.3    Distribution Timing


Except to the extent that a Participant made a Specified Date distribution
election for one or more Plan Years, a Participant’s Vested Aggregate Account
shall be distributed or commence to be distributed as soon as reasonably
practical after the occurrence of the earliest Distribution Event set forth in
Section 7.1.b. or 7.1.c. (depending on the Executive’s deferral election)
through Section 7.1.(g) (other than Section 7.1.f. (Unforeseeable Emergency)),
but in no event later than sixty (60) days following such Distribution Event. If
the Participant is determined to be a Specified Employee on the occurrence of
the Distribution Event set forth in Section 7.1.b. or 7.1.c, as applicable, the
distribution(s) will be postponed until 6 months after Separation from Service.
In the event of the occurrence of an Unforeseeable Emergency under Section
7.1.e., the distribution of the amount necessary to cover the Unforeseeable
Emergency will be made in a lump sum as soon as practical following the
Unforeseeable Emergency, but in no event later than forty-five (45) days
following a determination by the Committee that the Executive Employee qualifies
for the Unforeseeable Emergency. If a Participant made a Specified Date election
for one or more Plan Years, the Elective Contributions, and earnings thereon,
for such Plan Year(s) shall be distributed on or within five (5) business days
of the Specified Date.


7.4
Distribution Elections for Elective Contributions and Non-Elective Contributions
(for Plan Years for which Executive Employees Are Permitted to Make Distribution
Elections)



Distribution elections for post-December 31, 2007 Elective Contributions and
Non-Elective Contributions will apply on a year-by-year basis. That is, a
Participant’s distribution election for 2008 Elective Contributions and Employer
Non-Elective Contributions will apply for that year only, and a new separate
election will apply for 2009 Elective Contributions and Employer Non-Elective
Contributions, if any, for each subsequent Plan Year thereafter.


To the extent that a Participant makes one or more subsequent deferral elections
(within the meaning of Treasury Regulation 1.409A-2(b)(1)) on or after January
1, 2009 for any amount deferred after January 1, 2005, such subsequent deferral
election shall be made separately with respect to each prior Plan Years
deferrals for which such subsequent deferral election is desired.



7.5    Post-December 31, 2007 Installment Payments Considered Separate Payments


If a Participant elects installment payments for that portion of the Vested
Aggregate Account attributable to post-December 31, 2007 participation, each
installment payment will be considered a separate payment. As an example, assume
a Participant elects for payment of the 2008 Plan Year Base Compensation
Deferrals, Employer Non-Elective Contributions and earnings to be made in a
series of 5 equal annual installments, each of which is designated as a separate
payment. The first installment is scheduled to be paid on January 1, 2010. On or
before December 31, 2008, the Participant elects to receive the entire amount
equal to the sum of all 5 of the installments in a lump sum payment. Receipt of
the lump sum payment cannot occur until January 1, 2019, 5 years from January 1,
2014. Commencing with amounts deferred on or after January 1, 2018, an election
to receive installment payments will be treated as an election for single sum
distribution, within the meaning of Treasury Regulation Section
1.409A-2(b)(2)(iii).




16

--------------------------------------------------------------------------------






7.6    Making of Distribution


All distributions from this Plan, as provided herein, shall be made by the
Trustee, from the Trust Fund, upon written authorization and direction by the
Administrator to the Trustee, as long as the Employer shall not then be bankrupt
or insolvent, as defined and provided in the Trust Agreement. If payments to the
Participants, Former Participants and Beneficiaries shall then be suspended or
terminated because of the bankruptcy or insolvency of the Employer, in
accordance with the provisions of the Trust Agreement, distributions shall then
be made by the Employer, subject to any necessary approvals of a bankruptcy
court or other supervising court; provided, however, if the suspension of
payment from the Trust Fund shall later be discontinued, distributions shall
again be made from the Trust Fund, all as more fully provided in the Trust
Agreement.



7.7    Distribution on Termination of Employment Attributable to Aggregate
Account     Attributable to Post-2004 Deferrals


For distributions on termination of employment with respect to the Aggregate
Account attributable to post-2004 deferrals, any reference to “termination of
employment” in this Plan shall mean a Separation from Service.



ARTICLE VIII - BENEFICIARIES; PARTICIPANT DATA


8.1    Beneficiary Designations


Each Participant from time to time may designate any person or persons (who may
be named contingently or successively) to receive such benefits as may be
payable under the Plan upon or after the Participant's death, and such
designation may be changed from time to time by the Participant by filing a new
designation. Each designation will revoke all prior designations by the same
Participant, shall be in a form prescribed by the Employer, and will be
effective only when filed in writing with the Employer during the Participant's
lifetime.


In the absence of a valid Beneficiary designation, or if, at the time any
benefit payment is due to a Beneficiary, there is no living Beneficiary validly
named by the Participant, the Employer shall pay any such benefit payment to the
Participant's spouse, if then living, but otherwise to the Participant's then
living descendants, if any, per stirpes, but, if none, to the Participant's
estate. In determining the existence or identity of anyone entitled to a benefit
payment, the Employer may rely conclusively upon information supplied by the
Participant's personal representative, or if a dispute arises with respect to
any such payment, then notwithstanding the foregoing, the Employer, in its sole
discretion, may distribute such payment to the Participant's estate without
liability for any tax or other consequences which might flow therefrom, or may
take such other action as the Employer deems to be appropriate.



8.2    Communications


Any communication, statement, or notice addressed to a Participant or to a
Beneficiary at his last post office address as shown on the Employer's records
shall be binding on the Participant or Beneficiary for all purposes of the Plan.
The Employer shall not be obliged to search for any Participant or Beneficiary
beyond the sending of a registered letter to such last known address.




17

--------------------------------------------------------------------------------






ARTICLE IX - ADMINISTRATION


9.1    Powers and Responsibilities of Administrator


The Administrator shall administer, construe, and interpret this Plan and shall,
subject to its provisions, certify and direct the Trustee as to the making of
distributions hereunder. The Administrator shall have discretionary authority to
exercise all powers and to make all determination, consist with the terms of the
Plan, in all matters entrusted to it, and its determination shall be given
deference and shall be final and binding on all interested parties. The
Administrator shall constitute the named administrator within the meaning of
Section 3(16)(A) of the Act (29 USC § 1002(16)(A)).



9.2    Plan Sponsor


The plan sponsor within the meaning of Section 3(15)(B) of the Act (29 USC §
1102(15)(B)) shall be the Employer.



9.3    Powers and Responsibilities of Committee


The Committee may permit additional Participants into the Plan from time to time
and provide exceptions and waivers as to any provision thereof, provided no such
exception or waiver shall reduce the benefit to which a Participant is otherwise
entitled under any provision hereof. The Committee shall also have the power to
amend and terminate the Plan to the extent provided by Article X hereof.



9.4    Claims Procedure


Any Participant, Inactive Participant, Former Participant or Beneficiary, or his
duly authorized representative, may file with the Administrator a claim for a
benefit under this Plan. Such a claim must be in writing, be on a form provided
by the Administrator if the Administrator had previously issued such a form and
made the same available to the Participant, Former Participant or Beneficiary,
and must be delivered to 'the Administrator, in person or by mail, postage
prepaid. Within ninety (90) days after the receipt of such a claim, the
Administrator shall send to the claimant, by mail, postage prepaid, a notice of
the granting or denying, in whole or in part, of such claim, unless special
circumstances require an extension of time for the processing of the claim. In
no event may the extension exceed ninety (90) days from the date of the initial
period. If such an extension is necessary, the claimant will be given written
notice to this effect prior to the expiration of the initial ninety (90) day
period. The Administrator shall have full discretion to grant or deny a claim in
whole or in part in accordance with the terms of this Plan. If notice of the
denial of a claim is not furnished in accordance with this Section 9.4, the
claim shall be deemed denied and the claimant shall be permitted to exercise his
right of review as hereinafter provided.


The Administrator shall provide to every claimant who is denied a claim for
benefits a written notice setting forth, in a manner calculated to be understood
by the claimant the following information, viz.:


a.    The specific reason or reasons for the denial.




18

--------------------------------------------------------------------------------





b.    Specific references to the pertinent Plan provisions on which the denial
is based, together with a copy of such Plan provisions.


c.    A description of any additional material or information necessary of the
claimant to perfect the claim and an explanation of why such material or
information is necessary, and


d.    An explanation of the Plan's claim review procedure.


Within sixty (60) days after the receipt by a claimant of written notification
of the denial (in whole or in part) of a claim by the Administrator, the
claimant or his duly authorized representative, upon written application to the
Administrator, delivered in person or by certified mail, postage prepaid, may
review pertinent documents and submit to the Administrator, in writing, his
notice of appeal from the initial decision, together with a detailed statement
of the basis and arguments upon which such appeal is based, including such
statements of fact and conclusions of law, together with the justification
therefor, as claimant or his authorized representative believe supports his
appeal from the initial decision of the Administrator.


Upon the Administrator's receipt of a notice of a request for review, the
Administrator shall make a prompt decision on the review and shall communicate
the decision on review to the claimant or his authorized representative. The
decision on review shall be written in a manner calculated to be understood by
the claimant and shall (unless the decision shall fully reverse the denial of
the claim and completely accept the claim of the claimant) include specific
reasons for the decision and specific references to the pertinent Plan
provisions upon which the decision is based. The decision on review shall be
made not later than sixty (60) days after the Administrator's receipt of a
request for a review, unless special circumstances require an extension of time
for processing, in which case a decision shall be rendered not later than
one-hundred-twenty (120) days after receipt of the request for review. If an
extension is necessary, the claimant shall be given written notice of the
extension by the Administrator prior to the expiration of the initial sixty (60)
day period. If notice of the decision on review is not furnished in accordance
with this Section 9.4, the claim shall be deemed denied on review.



9.5    Section 409A Compliance.


To the extent that rights or payments under this Plan are subject to
Section 409A of the Code, this Plan shall be construed and administered in
compliance with the conditions of Section 409A and regulations and other
guidance issued pursuant to Section 409A for deferral of income taxation until
the time the compensation is paid. Any distribution election that would not
comply with Section 409A of the Code shall not be effective for purposes of this
Plan. To the extent that a provision of this Plan does not comply with
Section 409A of the Code, such provision shall be void and without effect. The
Employer does not warrant that this Plan will comply with Section 409A of the
Code with respect to any Participant or with respect to any payment. In no event
shall the Employer; any director, officer, or employee of the Employer (other
than the Participant); or any member of the Committee be liable for any
additional tax, interest, or penalty incurred by a Participant or Beneficiary as
a result of this Plan’s failure to satisfy the requirements of Section 409A of
the Code, or as a result of this Plan’s failure to satisfy any other
requirements of applicable tax laws.




19

--------------------------------------------------------------------------------






ARTICLE X - TRUST FUND


10.1    Establishment of Trust


In order to assist the Employer in meeting its obligations hereunder and provide
a more certain and regular procedure for receipt of benefits by the
Participants, Former Participants and Beneficiaries, the Employer has entered
into a Trust Agreement with the Trustee for the holding of the Trust Fund in
trust in accordance with all of the provisions thereof contained. Such trust
shall continue to be a grantor trust within the meaning of Section 671 of the
Code and an accumulation trust within the meaning of Subpart C of Part 1 of
Subchapter J of Chapter 1 of Subtitle A of the Code.



10.2    Right of Assignment and Transfer of Interest


No amounts payable hereunder may be assigned, pledged, mortgaged, hypothecated,
sold or transferred nor may any such amounts be subject to lien, levy, distraint
or other legal process or attachment. All right to benefits hereunder shall be
personal to the Participant, Former Participant or Beneficiary and no such
person shall have a right to the assets held in the Trust Fund, or any portion
thereof, prior to the Administrator directing the Trustee to make payment
therefrom in a particular instance.



10.3    Unfunded Nature of Plan


Since the rights of the Participants, Former Participants and Beneficiaries are
not absolute but are defeasible in the event of the bankruptcy or insolvency of
the Employer, as provided by the Trust Agreement, this Plan shall,
notwithstanding the existence of the Trust Fund, be deemed unfunded for the
purpose of Title I of the Act, in accordance with Department of Labor
Regulations.



ARTICLE XI - AMENDMENT AND TERMINATION


11.1    Amendment


This Plan may be amended at any time and from time to time by the Committee;
provided, however, no such amendment shall reduce the benefit hereunder accrued
by any Participant, Former Participant or Beneficiary prior to the later of (a)
the date that such amendment is to be effective or (b) the date that such
amendment is so adopted by the Committee. The Committee may authorize and direct
any officer of the Employer to take such action, and execute such documents as
are necessary or appropriate to evidence the adoption of any amendment hereto.



11.2    Termination of Plan


a.    With respect to amounts deferred prior to January 1, 2005, plus earnings
thereon, the Committee may cause and authorize this Plan to be terminated at any
time; provided however, no such termination shall defease any right of a
Participant, former Participant or Beneficiary to any benefit accrued prior to
the date of such termination (whether such benefit shall otherwise be Vested or
not under the terms of the Plan). The Committee may authorize and direct any
officer of the Employer to take such action, and execute such documents, as are
necessary or appropriate to effectuate any such decision of the Committee. Any
such termination with respect to deferrals on or after January 1, 2005 shall be
considered a “freeze” of the Plan. Account balances shall not be distributed on
a “freeze” of the Plan except as provided for in Article VII. In order for a


20

--------------------------------------------------------------------------------





termination of the Plan to result in the distribution of Participant’s Aggregate
Accounts, the termination must satisfy the provisions of Section 11.2.b. below.


b.    With respect to amounts deferred on or after January 1, 2005, plus
earnings thereon, subject to the requirements of Section 409A of the Code, in
the event of complete termination of the Plan, the Plan shall cease to operate
and the Employer shall pay out to the Participant his or her entire Aggregate
Account as of the date of termination of the Plan. Such complete termination of
the Plan shall occur only under the following circumstances and conditions:
(i)    The Employer may terminate the Plan within 12 months of a corporate
dissolution taxed under Section 331 of the Code, or with approval of a
bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts
deferred under the Plan are included in the Participant’s gross income in the
latest of: (A) the calendar year in which the Plan terminates; (B) the calendar
year in which the amount is no longer subject to a substantial risk of
forfeiture; or (C) the first calendar year in which the payment is
administratively practicable.
(ii)    The Employer may terminate the Plan by irrevocable action within the 30
days preceding, or 12 months following, a Change in Control, provided that the
Plan shall only be treated as terminated if all substantially similar
arrangements sponsored by the Bank are terminated so that the Participant and
all participants under substantially similar arrangements are required to
receive all amounts of compensation deferred under the terminated arrangements
within 12 months of the date of the irrevocable termination of the arrangements.
For these purposes, “Change in Control” shall be defined in accordance with the
Treasury Regulations under Code Section 409A.
(iii)    The Employer may terminate the Plan provided that: (A) the termination
and liquidation does not occur proximate to a downturn in the financial health
of the Bank, (B) all arrangements sponsored by the Bank that would be aggregated
with this Plan under Treasury Regulations Section 1.409A-1(c) if the Participant
covered by this Plan was also covered by any of those other arrangements are
also terminated (C) no payments other than payments that would be payable under
the terms of the arrangement if the termination had not occurred are made within
12 months of the termination of the arrangement; (D) all payments are made
within 24 months of the termination of the arrangements; and (E) the Employer
does not adopt a new arrangement that would be aggregated with any terminated
arrangement under Treasury Regulations Section 1.409A-1(c) if the Participant
participated in both arrangements, at any time within three years following the
date of termination of the arrangement.




21

--------------------------------------------------------------------------------






ARTICLE XII - MISCELLANEOUS


12.1     Limitation of Rights


Nothing contained in this Plan shall be construed to limit in any way the right
of the Employer (or, if applicable, the subsidiary or affiliate employing the
Employee) to terminate an Employee's or Participant's employment at any time or
in. any way to constitute an agreement or understanding, express or implied,
that the Employer (or, if applicable, the subsidiary or affiliate employing the
Employee) will continue to employ Employee, or will employ, or continue to
employ, the Employee in any particular position or under any particular
circumstances.



12.2     Headings


The headings and subheading contained herein are for convenience of reference
only and are to be ignored in any construction thereof.



12.3     Gender and Number


Whenever used in this Plan, the masculine shall be deemed to include the
feminine and the singular shall be deemed to include the plural.



12.4     Governing Law


This Plan shall be construed in accordance with, and governed by, the laws of
the Commonwealth of Pennsylvania, to the extent such laws are not preempted by
the laws of the Untied States of America.


[Signature Page Follows]


22

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned officers, being duly authorized, have caused
this amended and restated Plan to be duly executed by, and on behalf of, FIRST
COMMONWEALTH FINANCIAL CORPORATION, a corporation organized and existing
pursuant to the laws of the Commonwealth of Pennsylvania, this 18th day of
December, 2017,and effective as of such date, except to the extent otherwise set
forth in the Plan.


(SEAL)     FIRST COMMONWEALTH
FINANCIAL CORPORATION


Attest:    
    
/s/ Matthew C. Tomb     By /s/ T. Michael Price
Executive Vice President,    President and Chief
Secretary    Executive Officer




23